DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2020 has been entered. 
The IDS filed 5/15/2020 fails to comply with 37 CFR 1.98(a)(3) which requires that a concise explanation of relevance of each publication that is not in the English language be provided. An explanation of relevance has not been provided for NPL #1. The rest of the IDS is being considered by the Examiner.
Remarks
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are deemed acceptable for the purposes of examination.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors the applicant may become aware of in the specification.
Claim Interpretation
Based on the specification paragraph 161, computer readable storage medium in claims 11, 14 and 15 is being interpreted as excluding transitory signals.
Claim Objections
In claim 1 line 35 “one or more registers” should be replaced with “the one or more registers”. A similar amendment should be made in claim 11.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 8-11 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-10, 1 and 8 respectively of copending Application No. 14/847,157 in view of How Computers Work: The CPU and Memory (dated Sep 14 2006, herein How Computers Work).

Claim 1 of the instant application is a system claim and claim 1 of ‘157 is a corresponding method claim. The difference between the two claims is that Claim 1 of the instant application requires a computer system for facilitating control in a multi-threaded processor and said computer system comprises a memory and a multi-threaded processor in communication with the memory, and the computer system is configured to perform the method. How Computers Work teaches a processor in communication with a memory (Fig. 1, Page 4 1st two paragraphs). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, with the teachings of ‘157 and How Computers Work before them, to implement a memory in communication with the multi-threaded processor of ‘157. This would result in a computer system for facilitating control in a multi-threaded processor (The multi-threaded processor and the memory as the system) and said computer system comprises a memory and a multi-threaded processor in communication with the memory, and the computer system is configured to perform the method (The method would be performed by the system). One of ordinary skill in the art would be motivated to add the memory for storing instructions/data for fast access by the processor and that can’t be stored in the limited storage in the processor.

Claims 8-10 of the instant application are system claims corresponding to method claims 8-10 of ‘157. The rejections of claims 8-10 is not being shown for brevity purposes.
Claim 11 of the instant application is a computer program product claim and claim 1 of ‘157 is a corresponding method claim. The difference is that Claim 11 requires a computer program product for facilitating control in a multi-threaded processor, said computer program product comprising: a computer readable storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for performing the method. 
How Computers Work teaches instructions to be executed by a processor being stored in memory (Page 4 lines 2-3 ‘Memory is the part…’, Page 6 line 7 'The control unit...').
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, with the teachings of ‘157 and How computers work before them, to store instructions to be executed by the multi-threaded processor in memory. This would result in a computer program product for facilitating control in a multithreaded processor, said computer program product comprising: a computer readable storage medium (memory) readable by a processing circuit (circuitry of the processor) and storing instructions for execution by the processing circuit for performing the method (The instructions are for execution and the method is performed by execution of the instructions). One of ordinary skill in the art would be motivated to do so as memory storing instructions/data would provide for fast access to the instructions/data by the 
Claim 15 of the instant application is a computer program product claim with its limitation taught by claim 8 of ‘157. The rejection is not being shown for brevity purposes.
Claims 6 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of copending Application No. 14/847,157 in view of How Computers Work and Greenspan et al (Patent Number 6,128,710, herein Greenspan).
Regarding Claim 6, the combination of ‘157 and How Computers Work teaches the computer system of claim 1. The combination thus far does not explicitly teach that the rejecting comprising determining that an interlock of the second instruction is set. Greenspan teaches rejecting an instruction comprising determining that an interlock of an instruction is set (Fig. 1H, 102->102). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, with the teachings of ‘157, How Computers Work and Greenspan before them, to implement the rejecting to comprise determining that an interlock of the second instruction is set. One of ordinary skill in the art would be motivated to do so as this would allow for the interlock to be checked in a repeated fashion.
Claim 14 is rejected for the same reasons as Claim 6.
Response to Arguments
The Applicant’s arguments, filed 2/18/2020, have been fully considered.
The Applicant’s argument, on page 8, that the double patenting rejection is improper as it relies on “How computer work” which is not a patent, is not persuasive.  For a double patenting rejection, the primary reference is a patent or an application however, there is no requirement that the secondary reference be a patent only. The Applicant further states that is not clear how Greenspan is relevant to the rejection as this is not an obviousness rejection. MPEP 804 explains the obviousness analysis for a nonstatutory double patenting rejection and the similarities between the determining obviousness under 35 USC 103 and a nonstatutory double patenting analysis. 
The Applicant further cites MPEP 804(I)(B)(1) and states that the instant application is the earlier field application hence the double patenting rejection should be withdrawn. However, MPEP 804(1)(B)(1)(b) states that if a provisional double patenting rejection is the only rejection remaining in an application having an earliest effective US filing date (taking into account any benefit under 35 USC 120, 121, 365(c), or 386(c)) with respect to the conflicting claims) compared to the reference application, the examiner should withdraw the rejection in the application having the earliest effective US filing date. However, with respect to the instant application and ‘157, both applications have the same effective US filing date. MPEP 804(I)(B)(1)(b)(ii) states that if both application are entitled to same effective filing date, the provisional nonstatutory double patenting rejection be made in each application and should be maintained until the rejection is overcome. Applicant can overcome a provisional double patenting rejection by filing a terminal disclaimer. Also, MPEP 1490 (VI)(D)2(b) states that the rejection should be maintained in each application until the rejection is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jyoti Mehta whose telephone number is (571)270-3995.  The examiner can normally be reached on Monday-Friday 8 am-4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTI MEHTA/
Primary Examiner, Art Unit 2182